Citation Nr: 1732227	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  08-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to March 21, 2016 for schizoaffective disorder, bipolar type (previously diagnosed as anxiety disorder) and hereinafter referred to as his service-connected psychiatric disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2007 rating decision, by the Milwaukee, Wisconsin, Regional Office (RO), which granted service connection for anxiety disorder, claimed as post-traumatic stress disorder (PTSD) and assigned a 10 percent rating, effective June 16, 2005.  The Veteran perfected a timely appeal of the decision.  

In January 2012, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in July 2013.  

In August 2015, the Board again remanded the case to the RO for further evidentiary development.  By a rating action in April 2017, the RO recharacterized the disorder as schizoaffective disorder, bipolar type and increased the evaluation from 10 percent to 100 percent, effective March 21, 2016.  An SSOC was issued in May 2017.  

The Board recognizes that entitlement to a total disability rating based on individual unemployability (TDIU) is raised by the record.  He has one service-connected disability - his psychiatric disability - the rating of which is on appeal.  Pursuant to the Board's decision to grant a 100 percent rating for that disability for the entire period on appeal, addressing entitlement to TDIU is not necessary.  See 38 C.F.R. § 4.16 (2016); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  


FINDING OF FACT

Since the effective date of the award of service connection, the Veteran's service connected psychiatric disability has been manifested by ongoing symptoms which include persistent hallucinations and delusions resulting in total social and occupational impairment.  


CONCLUSION OF LAW

The criteria a 100 percent rating for the Veteran's service-connected psychiatric disability are met for the entire appeal period, from June 16, 2005 to March 21, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9211 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102 , 4.3.  

The Veteran's initial claim for service connection for a service connection for a psychiatric disability, claimed as PTSD, was received June 16, 2005.  Submitted in support of his claim were VA as well as private medical records, including inpatient as well as outpatient treatment reports, dated from February 1986 to June 2005.  These records show that the Veteran had received treatment for a psychiatric condition, variously diagnosed as schizoaffective disorder and PTSD.  In February 1986, the Veteran was seen at a VA hospital because he was had been thrown out of his house where he had lived with mother and her boyfriend.  The Veteran complained of hearing voices that told him they were going to get him.  At discharge in March 1986, the pertinent diagnosis was acute schizophrenia psychosis, paranoid.  The Veteran was readmitted to a VA hospital in November 1987, it was noted that reported a recent rise in his anxiety and the insomnia of one week duration during an outpatient appointment.  It was noted that the Veteran had a history of hearing voices since 1985.  The discharge diagnosis paranoid schizophrenia.  

In a medical statement from the community mental health services, dated in March 1995, Dr. J.D. reported that the Veteran had been under his care since 1989; he noted that the Veteran carried a diagnosis of paranoid schizophrenia and depressive disorder, NOS.  His medications included Doxepin, Moban and Cogentin.  Dr. Dabney stated that, due to the severity of the Veteran's mental illness, he was not able to sustain employment.  

Of record is an intake assessment, dated in September 2001, at which time, the Veteran reported the onset of psychiatric symptoms when he was approximately 26 years old.  The Veteran reported that, after service, he worked for seven years as a computer operator but retired 16 years ago due to symptoms of schizophrenia.  The Veteran indicated that he started to hear voices about events happening at work.  The Veteran related that the voices stopped around 1990 due to medications he was placed on.  He reported difficulty with irritability and that he used to have problems with verbal tantrums in the past.  The Veteran also reported difficulty with hypervigilance which may be related to the paranoid schizophrenic diagnosis.  He reported being isolated and not going out at all.  The diagnostic impression was schizophrenia, paranoid type by history, PTSD, chronic; he was assigned a Global assessment of functioning (GAF) score of 45.  

The Veteran was afforded a VA examination in April 2007.  At that time, it was noted that the Veteran has been hospitalized on numerous occasions primarily in Michigan and Virginia for what has consistently been diagnosed as paranoid schizophrenia.  The Veteran stated that he continued to hear voices on his current medications although he stated that this symptom is greatly reduced and he dated his voices back to his "first psychotic break" in 1985.  The Veteran also complained of difficulty concentrating and focusing his attention although when queried he reported that his thoughts get pulled to "thinking about harassment by local gangs they're trying to pull him into their gang.  

On mental status examination, it was noted that the Veteran demonstrated no impairment of thought process or communication or delusions or hallucinations, during the examination.  He denied any suicidal or homicidal thoughts.  He was oriented to person place and time, and endorsed both short and long-term memory problems.  He denied any obsessive or ritualistic behaviors, panic attacks or sleep impairment.  The rate and flow of the Veteran's speech were within normal limits.  The Veteran stated that he gets depressed most about his "living conditions."  It was noted that the Veteran did have a history of impaired impulse control due to his schizo-affective disorder which appeared to be well-managed currently.  The pertinent diagnosis was anxiety disorder, NOS; schizo-affective disorder by history, stable; alcohol abuse in remission.  The examiner assigned a GAF score of 65.  

Medical records for the period from December 2007 through 2010 show that the Veteran had several hospital admissions and ongoing outpatient treatment, including psychotherapy for symptoms of his schizophrenia.  Among these records a VA hospital discharge summary, dated in December 2007, indicating that the Veteran presented from domiciliary program for increasing auditory hallucinations and paranoia.  It was noted that the Veteran had been noncompliant with his Abilify but had been taking his other medications.  It was noted that he had been staying at domiciliary where he started a program in November 2007.  The Veteran stated that he felt that he had enemies at the domiciliary and felt that other residents were out to get him.  He also reported hearing voices; he noted that the voices were criticizing him and sometimes told him to hurt himself.  However, he has never made a plan or taken any actions to hurt himself.   The Veteran reported that he felt that people could read his mind and insert thoughts in his brain and that these powers were under the control of the devil.  He also reported that his nerves were shot because he believed a devil cult was trying to kill him.  It was noted that the Veteran did well during hospitalization; he progressively improved and had decreased paranoia.  His auditory hallucinations also improved and did not report any after the second day of admission.  The discharge diagnosis was schizoaffective disorder, bipolar type; he was assigned a GAF score of 30 on admission and 38 on discharge.  

Of record is a mental health management note dated in July 2008, indicating that the Veteran was seen for new medication evaluation and to be established as a new patient.  He reported doing well on the medications; however, he reported depressed mood, poor concentration, audio hallucinations, and homicidal ideations without intent or plan.  He denied any suicidal ideation.  During a clinical evaluation in July 2008, a mental status examination Veteran was casually dressed, cooperative and pleasant without psychomotor retardation or agitation.  Thoughts were linear and goal-directed and with low grade delusions of persecution/ideas of reference and thought insertion.  He reported audio hallucinations, non-command type, and homicidal ideations without intent, but no suicidal ideations.  The Veteran stated that he sometimes felt depressed.  Affect was blunted.  Insight and judgment were fair-poor.  The assessment was schizo-affective disorder, bipolar type by history, PTSD, chronic by history, and alcohol dependence, in partial remission.  He was assigned a GAF score of 40.  

VA progress notes dated from May 2009 to February 2010, reflected ongoing treatment for schizophrenia.  In July 2009, the Veteran reported feeling unsafe in his neighborhood; it was noted that he presented feeling anxious, not able to sleep, scared for his safety and feared that he might hurt somebody.  It was noted that the Veteran was discharged from inpatient only 4 days ago and had presented last time with similar presentation.  On admission, psychiatric medication was increased.  He was compliant appropriate engaged in ward activities, felt safe, offered no complaints, but did not want to return to the neighborhood.  The discharge diagnoses were schizo-affective bipolar type, alcohol dependence in remission; his GAF score was 55 at discharge.  

On the occasion of another VA examination for mental disorders in March 2010, it was noted that the Veteran had been hospitalized three times since for his schizoaffective disorder since the last examination in April 2007.  The Veteran indicated that he currently had anxiety, flashbacks, and anger outbursts.  On mental status examination, the Veteran was adequately groomed and dressed.  He appeared his stated age.  His speech was clear and understandable.  He showed no psychomotor disturbance.  He was fully oriented to person place date day of the week.  His attention was good enough to recall three items immediately presented.  His memory for remote events was intact.  His thought process was generally directed to the interview question however at times his thought process was tangential and illogical.  The examiner noted that thought content was marked by persistent delusions of a persecutory and paranoid nature often with sexual themes.  He reported auditory hallucinations.  He reported a history of visual hallucinations but denied any currently.  His affect was calm and somewhat restricted.  He denied any suicidal ideation.  He reported no history of suicide attempt although he reported having made a plan for suicide in 2009.  He denied any homicidal ideation or history of violence towards persons.  His insight was fair in that he recognized that he has some auditory hallucinations but he was not insightful about his delusions.  His judgment can be impaired when his psychosis was active.  The diagnosis was schizoaffective disorder, chronic bipolar type, also anxiety disorder, NOS.  The examiner noted that the condition resulted in severe social and occupational impairment.  He was assigned a GAF score of 45.  

Based on a review of the claims file and examination of the Veteran, the examiner opined that there had been a decrease in the Veteran's GAF since his last special psychiatric exam; however, his impairment was mainly due to his chronic schizoaffective disorder.  The examiner stated that, while there had been an increase in the Veteran's psychosocial impairment due to his chronic schizoaffective disorder, the level of his service-connected anxiety disorder appeared unchanged from his last special psychiatric exam.  It was noted that the Veteran was capable of managing his benefits in his own best interest. 

Submitted in support of the Veteran's claim were VA progress notes dated from May 2008 through September 2015 which show that he continued to receive clinical attention and therapy for symptoms of his schizoaffective disorder.  A mental health note, dated in October 2011, indicates that the Veteran had a history of schizoaffective disorder, bipolar type, currently maintained on medication.  He was seen for medication management and supportive psychotherapy.  He reported auditory hallucination in the morning which has returned over the past several months.  The diagnosis was schizoaffective disorder, depressed type; Alcohol dependence in full remission.  GAF score of 50.  A March 2014 treatment note reported that the Veteran called the clinic because he had trouble sleeping.  He reported increased auditory hallucinations.  The Veteran reported his mood as being "good" but at times angry, and that he was having difficulty riding the bus which made him angry.  The diagnosis was schizoaffective disorder and insomnia.  

The Veteran underwent another VA examination in March 2016.  The examiner stated that the current diagnosis was schizoaffective disorder, bipolar type.  The examiner noted that the Veteran's symptoms included auditory hallucinations and delusions of persecution.  Depressed mood most of the day, reduced interest or pleasure in almost all activities, sleep disruption, irritability, Fatigue nearly every day, Problems with concentration, Suicide Ideation, and significant social and occupational impairment associated with his Depressive Episode symptoms.  It was noted that the Veteran had a history of manic episodes, auditory hallucinations, delusions of persecution and anxious mood.  The examiner noted that the symptoms associated with the current diagnosis included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, and persistent delusions or hallucinations.   The examiner stated that the Veteran's disability resulted in total occupational and social impairment.  


The RO assigned an initial disability rating of 10 percent for the Veteran's service-connected psychiatric disorder under 38 C.F.R. § 4.130, Diagnostic Code 9413.  As noted above, in April 2017, the RO recharacterized the disability as schizoaffective disorder, bipolar type, and increased the rating from 10 percent to 100 percent under Diagnostic Code 9211.  Both anxiety disorder and schizoaffective disorder are rated using the criteria identified in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9413, 9211 (2016).  

A 10 percent rating for mental illness is warranted for occupational and social impairment due to mild or transient symptoms which decrease work effectiveness and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.  

The criteria for a 30 percent rating for mental illness contemplate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

The criteria for a 50 percent rating for mental illness contemplate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.  

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  

In determining the level of impairment under 38 C.F.R. § 4.130 , a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

After careful review of the record in light of the above-cited criteria, and affording the Veteran the benefit of the doubt (see 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107 (b)), the Board concludes that the evidence supports an initial 100 percent schedular rating for his service-connected psychiatric disability, from June 16, 2005, the effective date of the award of service connection for that disability.  The Board finds that since the effective date of the grant of service connection, the Veteran's psychiatric symptoms have more nearly approximated the criteria for the 100 percent rating.  The Veteran had a diagnosis of schizophrenia as early as 1986 with symptoms of paranoia and hallucinations.  The record shows that the Veteran has had his symptoms prior to and ever since he filed his claim.  

The medical evidence of record indicates that, since the initial date of his claim for service connection, the medical records show that the Veteran has complained of auditory hallucinations, paranoia, anxiety, delusions,  depression, difficulty sleeping, passive suicidal thoughts, and difficulty maintaining employment.  Significantly, the Board notes that, while the April 2007 VA examiner noted that no delusions or hallucinations were noted during our interview, and the Veteran denied any suicidal or homicidal thoughts, these findings are not reflective of the evidentiary record and the severity of the Veteran's condition at that time, other than perhaps for a brief period.  This is shown by the report of his hospital admission in December 2007, detailed above.  

The March 2010 examination report documents a VA examination in March 2010; the examiner reported a diagnosis of schizophrenia and assigned GAF score of 45, which is reflective of serious symptoms.  The March 2016 examiner further documented his serious symptoms.  

A review of clinical findings, including VA examinations in April 2007, March 2010, and March 2016, demonstrate that the Veteran has reported and manifested similar symptoms throughout, despite medication and therapy.  The record does not show any drastic change or improvement in the Veteran's schizophrenia symptoms from the date of his initial claim.  Moreover, in September 2001, it was noted that the Veteran stopped working in 1985 due to symptoms of his psychiatric disorder.  In light of the foregoing, the Board finds that the overwhelming majority of the records indicate that the Veteran's service-connected psychiatric disability has resulted in total social and occupational impairment from symptoms including persistent delusions and hallucinations.  Accordingly, the Board finds that the criteria for an initial rating of 100 percent for schizoaffective disorder, bipolar type, have been met since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

ORDER

A 100 percent disability rating is granted for the Veteran's service-connected psychiatric disability for the period from June 16, 2005 to March 21, 2016, subject to the regulations governing the payment of monetary awards.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


